Citation Nr: 1333119	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-11 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as depression.  

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to April 1981 and service in the Air National Guard from April 1981 to April 2002. 

This case was last before the Board of Veterans' Appeals (Board) in December 2012 and remanded to the RO for further development.  Following development, the RO confirmed and continued its denial of entitlement to service connection for the benefits sought.

The Board's December 2012 remand directives have not been completed, and the appeal is REMANDED to the RO to accomplish the remaining development. Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). 

The Veteran has also contended that he is unemployable due to his service-connected disabilities.  A claim of a total rating due to individual unemployability caused by his service-connected disabilities (TDIU) is raised, and is referred to the RO.




REMAND

THE RO/AMC MUST DO THE FOLLOWING WHEN IT HAS THIS CASE ON REMAND:  

1.  THE RO/AMC MUST contact the Veteran and ask him to provide any documents indicating when he served on active duty, active duty for training, and inactive duty for training, to include any orders for him to report for these periods. 

TO THE BEST OF HIS ABILITY, THE VETERAN MUST PROVIDE THE EXACT DATES OF ANY PERIODS OF ACTIVE DUTY FOR TRAINING AND/OR INACTIVE DUTY FOR TRAINING THAT HE PERFORMED WITH THE AIR FORCE NATIONAL GUARD AND OR THE AIR FORCE RESERVE FOLLOWING SEPARATION FROM SERVICE IN 1981.  

2. THE RO/AMC MUST, following receipt of the Veteran's statement as to the dates he performed periods of training with the Air Guard and/or Air Reserves, contact the Headquarters and Reserve Personnel Center of the Department of the Air Force and request that it provide information as to the type of service the Veteran performed and the dates of service the Veteran performed with the National Guard and/or Air Reserve. 

In particular, the Texas Air National Guard MUST be contacted and asked to provide information with regard to any records it may have with regard to any service the Veteran performed with the Texas Air National Guard between 1981 and 2002.  Any such records MUST be obtained and associated with the claims file.  If no such records are available, that fact MUST be so documented.

3.  THE RO/AMC MUST CONTACT THE VETERAN AND ask him  to provide the names and address of all health care providers who have treated him for a psychiatric disorder, diabetes mellitus, a vision disorder, sleep apnea, and a lumbar spine disorder since service, AND WHOSE RECORDS ARE NOT CURRENTLY IN THE CLAIMS FOLDER OR THE "VIRTUAL VA" ELECTRONIC RECORD. 

In particular, THE VETERAN MUST provide authorization FOR THE RELEASE OF ALL reports of treatment he received from Dr. Michelle Greer of Friendswood, Texas; and any other physicians and facilities. This is to include the dates he was seen at the Breckenridge Hospital in Austin, Texas, in the early 1980's. 

Regardless of any information provided by the Veteran, the Breckenridge Hospital in Austin, Texas, must be contacted and asked to provide records of treatment or evaluation of the Veteran at that facility in the early 1980's. Any records obtained must be associated with the claims file. If there are no such records available, this must be so documented and information to this effect must be associated with the claims file.

4. AFTER RECEIPT OF ALL THE INFORMATION ABOVE, OR A DETERMINATION THAT IT IS NOT AVAILABLE, THE VETERAN MUST be accorded an examination by a physician with appropriate expertise in the field of psychiatry. After a review of the claims folder and interview of the Veteran, the EXAMINER MUST RESPOND TO THE INQUIRY WHETHER THE CLAIMANT HAS ANY CURRENT PSYCHIATRIC DISORDER THAT WAS CAUSED OR AGGRAVATED BY THE VETERAN'S SERVICE-CONNECTED DISABILITIES. 

The PHYSICIAN MUST address whether any psychiatric disability identified is related to the Veteran's active service or whether it had its onset during the time frames between 1981 and 2002 during periods of active duty, active duty for training or inactive duty for training. A complete explanation must accompany any opinion provided. 

6. THE VETERAN MUST BE accorded an examination by a physician with knowledge in the field of endocrinology to determine if he has diabetes and, if so, whether it was caused by or aggravated by the Veteran's military service. 

The physician must address whether the diabetes is related to service or whether it had its onset during the time period between 1981 and 2002 when the Veteran had periods of active duty, active duty for training or inactive duty for training. The physician must identify as precisely as possible the date of onset of the Veteran's diabetes. 

A complete explanation must accompany any opinion provided. The examiner must again be apprised that the Veteran is competent to report symptoms of treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

7. The VETERAN MUST BE accorded an examination by a physician knowledgeable in ophthalmology for the purpose of determining the nature and etiology of any visual disability, to include diabetic retinopathy. The physician must review the entire claims file and opine whether any current visual disability was caused or aggravated by the Veteran's service or by any service-connected disability. 

The physician must address whether any visual disability is related to service or whether it had its onset during the time period between 1981 and 2002 when the Veteran had periods of active duty, active duty for training or inactive duty for training. The physician must then comment as precisely as possible the date of onset of any visual disorder. 

The complete explanation for any opinion expressed must be provided.  

8. The VETERAN MUST BE accorded an examination by a physician knowledgeable in sleep disorders for the purpose of determining the nature and etiology of any sleep apnea. The claims file must be made available to and reviewed by the examiner. The examiner must indicate whether any current sleep apnea is caused by or aggravated by the Veteran's active service. The physician must address whether sleep apnea is related to service or whether it had its onset during the time period between 1981 and 2002 when the Veteran had periods of active duty for training or inactive duty for training. The physician must identify as precisely as possible the date of onset of the sleep apnea. 

A complete explanation for any opinion expressed must be provided. The examiner is advised that the Veteran is competent to report symptoms of treatment and that the Veteran's statements and those of others must be taken into account in formulating the requested opinion.

9.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012). 

In the event that the Veteran does not report for a scheduled VA examination, the RO MUST associate with the claims folder a copy of the notice informing him of the date, time, and location of the examination.  If that notice was returned by the Post Office as undeliverable, that fact MUST be noted in writing and also associated with the claims folder.  

10. When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issues on appeal.  

If any or all of the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


